 



EXHIBIT 10.5
409A Amendment
to the
First Federal Savings Bank
Executive Supplemental Retirement Plan Agreement for
Richard B. Boyer
     First Federal Savings Bank (“Bank”) and Richard B. Boyer (“Executive”)
originally entered into the First Federal Savings Bank Executive Supplemental
Retirement Plan Agreement (“Agreement”) on June 1, 2002, which was subsequently
amended on September 13, 2005. Pursuant to Subparagraph IV (C) of the Agreement,
the Bank and the Executive hereby adopt this 409A Amendment, effective
January 1, 2005.
RECITALS
     This Amendment is intended to bring the Agreement into compliance with the
requirements of Internal Revenue Code Section 409A. Accordingly, the intent of
the parties hereto is that the Agreement shall be operated and interpreted
consistent with the requirements of Section 409A. Therefore, the following
changes shall be made:

9.   Subparagraph I (L), “Adequately Capitalized”, shall be deleted in its
entirety and replaced with the following Subparagraph I (L):

Separation from Service:
Notwithstanding anything to the contrary in this Agreement, to the extent that
any benefit under this Agreement is payable upon a “Termination of Employment,”
“Termination of Service,” or other event involving the Executive’s cessation of
services, such payment(s) shall not be made unless such event constitutes a
“Separation from Service” as defined in Treasury Regulations
Section 1.409A-1(h).

10.   Subparagraph II (A) (1) shall be amended to delete the words “Subject to
Paragraph VII” from the first sentence; and to insert the word “annually” after
the word “paid” in the second sentence.

11.   Subparagraph II (B), “Employee Voluntary Termination of Service”, shall be
deleted in its entirety and replaced with the following Subparagraph II (B):

Employee Voluntary Termination of Service:
If the Executive terminates employment voluntarily with EUI prior to attaining
his Normal Retirement Age (other than pursuant to a Just Cause Termination), he
shall receive the balance in the Pre-Retirement Account times the percentage set
forth below that corresponds to the number of years the Executive has been
employed by the Bank at the time of said termination of employment. Said benefit
shall be paid in fifteen (15) equal annual installments commencing at the
Benefit Payment Date.

 



--------------------------------------------------------------------------------



 



          Years of Employment with EUI from the     Date of this Agreement:  
Percentage:
 
       
Less than One (1) year
    0 %
At least one (1) year, but less than two (2) years
    20 %
At least two (2) years, but less than three (3) years
    40 %
At least three (3) years, but less than four (4) years
    60 %
At least four (4) years, but less than five (5) years
    80 %
Five (5) years or more
    100 %

12.   Subparagraph II (C), “Bank Termination of Service Other than For Cause”,
shall be amended to insert the word “annually” after the word “paid” in the
second sentence.   13.   A new Subparagraph II (G) shall be added as follows:

Restriction on Timing of Distribution:
Notwithstanding any provision of this Agreement to the contrary, distributions
under this Agreement may not commence earlier than six (6) months after the date
of a Separation from Service (as described under the “Separation from Service”
provision herein) if, pursuant to Internal Revenue Code Section 409A, the
participant hereto is considered a “specified employee” (under Internal Revenue
Code Section 416(i)) of the Bank if any stock of the Bank is publicly traded on
an established securities market or otherwise. In the event a distribution is
delayed pursuant to this Section, the originally scheduled distribution shall be
delayed for six (6) months, and shall commence instead on the first day of the
seventh month following Separation from Service. If payments are scheduled to be
made in installments, the first six (6) months of installment payments shall be
delayed, aggregated, and paid instead on the first day of the seventh month,
after which all installment payments shall be made on their regular schedule. If
payment is scheduled to be made in a lump sum, the lump sum payment shall be
delayed for six (6) months and instead be made on the first day of the seventh
month.

14.   A new Subparagraph IV (J) shall be added as follows:

Certain Accelerated Payments:
The Bank may make any accelerated distribution permissible under Treasury
Regulation 1.409A-3(j)(4) to the Executive of deferred amounts, provided that
such distribution(s) meets the requirements of Section 1.409A-3(j)(4).

 



--------------------------------------------------------------------------------



 



15.   A new Subparagraph IV (K) shall be added as follows:

Subsequent Changes to Time and Form of Payment:
The Bank may permit a subsequent change to the time and form of benefit
distributions. Any such change shall be considered made only when it becomes
irrevocable under the terms of the Agreement. Any change will be considered
irrevocable not later than thirty (30) days following acceptance of the change
by the Plan Administrator, subject to the following rules:

  (1)   the subsequent deferral election may not take effect until at least
twelve (12) months after the date on which the election is made;     (2)   the
payment (except in the case of death, disability, or unforeseeable emergency)
upon which the subsequent deferral election is made is deferred for a period of
not less than five (5) years from the date such payment would otherwise have
been paid; and     (3)   in the case of a payment made at a specified time, the
election must be made not less than twelve (12) months before the date the
payment is scheduled to be paid.

16.   Section VII, “Early Pay-Out”, shall be deleted in its entirety and
intentionally left blank.

Therefore, the foregoing changes are agreed to.

                     
/s/ John G. Robinson
      /s/ Richard B. Boyer                 For the Bank   John G. Robinson      
Richard B. Boyer    
 
                   
Date
  4/28/08       Date   4/5/08    
 
                   

 